        Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 JAMES LEE JAMERSON,

                 Plaintiff,

                 v.                                                      Case No. 5:17-3205-JAR-KGG

 JAMES HEIMGARTNER, et al.,

                 Defendants.


                                       MEMORANDUM AND ORDER

         On April 21, 2020, the Court issued a Memorandum and Order (“April 21 Order”)

granting Defendants’ dispositive motions in this matter.1 The Court granted summary judgment

in favor of Defendants James Heimgartner, Randolph Johnson, Daniel Jackson, Laurie Rohling,

Ron Baker, and Douglas Burris (hereinafter, the “KDOC Defendants”) and granted judgment on

the pleadings in favor of Defendant Amanda King. Also in that Order, the Court denied Plaintiff

James Lee Jamerson’s Motion for Extension of Time to respond to Defendants’ motions because,

despite being provided several opportunities, he failed to demonstrate excusable neglect in

missing his response deadlines. The Court therefore considered Defendants’ motions unopposed

and issued its rulings.

         One week later, on April 28, 2020, Plaintiff filed a response to the KDOC Defendants’

Motion to Dismiss or in the Alternative for Summary Judgment.2 The Court has no duty to

consider Plaintiff’s April 28 response, filed out of time and without leave of court. Nonetheless,




         1
             See id.
          2
            Doc. 70. The certificate of service indicates Plaintiff gave his response to prison officials for electronic
filing on April 24, 2020.
       Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 2 of 7




out of an abundance of caution, the Court briefly explains below why the arguments raised in

Plaintiff’s response do not disturb the findings and conclusions in its April 21 Order.

        A.         Eleventh Amendment Immunity

        In its April 21 Order, the Court determined that the KDOC Defendants were immune

from suit under the Eleventh Amendment in their official capacities, and that no exception to

Eleventh Amendment immunity applies. In his response, Plaintiff asserts that the exception

articulated in Ex parte Young applies, which permits plaintiffs to request prospective injunctive

relief against state officials for ongoing violations of federal law,3 because the KDOC

Defendants have been and continue to falsify documents. Plaintiff adds that because he is still

incarcerated, he will be subject to further abuse by the KDOC Defendants.

        “In determining whether the doctrine of Ex parte Young avoids an Eleventh Amendment

bar to suit, a court need only conduct a straightforward inquiry into whether the complaint

alleges an ongoing violation of federal aw and seeks relief properly characterized as

prospective.”4 In his Amended Complaint, Plaintiff’s request for relief includes actual damages,

compensatory damages, punitive damages, nominal damages, and “injunctive relief of

preventing defendants from falsifying documents,”5 but he does not identify any ongoing

falsification of documents. Instead, Plaintiff cites to an incident in 2010 in which he believes he

was improperly labelled a gang member, which resulted in his extended placement in

segregation. He does not identify which of the KDOC Defendants is responsible for this alleged

falsification, nor does he identify any other possible “falsification” that occurred since 2010.



        3
            Doc. 68.
        4
         Williams v. Utah Dep’t of Corr., 928 F.3d 1209, 1214 (10th Cir. 2019) (quoting Verizon Md. Inc. v. Pub.
Serv. Comm’n of Md., 535 U.S. 635, 645 (2002)).
        5
            Doc. 27 at 13.




                                                        2
       Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 3 of 7




        Notwithstanding his request for relief in the Amended Complaint and the multitude of

opportunities Plaintiff has been given to clarify the factual bases for his legal claims, Plaintiff

does not identify any ongoing violation of federal law as distinct from a prior, discrete violation

in 2010. Therefore, even if Plaintiff’s response had been timely filed, the information and

arguments therein would not change the Court’s determination that the KDOC Defendants are

entitled to Eleventh Amendment immunity for the claims brought against them in their official

capacities.

        B.         Qualified Immunity

        In its April 21 Order, the Court also determined that the KDOC Defendants are entitled to

qualified immunity for the § 1983 claims brought against them in their individual capacities

because Plaintiff’s pleadings did not allege facts sufficient to establish a constitutional violation

under either the Eighth or Fourteenth Amendment. Plaintiff’s response only addresses the

Fourteenth Amendment claim, by arguing that his segregation implicates a protected liberty

interest.

        The Court incorporates by reference its lengthy analysis in the April 21 Order, explaining

why Plaintiff did not demonstrate that the KDOC Defendants’ actions implicated any

constitutionally-protected liberty interest. The Court applied the following four-factor test: (1)

whether the segregation serves a legitimate penological interest; (2) whether the inmate’s

placement into segregation was extreme; (3) whether the inmate’s segregation increased the

duration of his confinement; and (4) whether the inmate’s placement was indeterminate.6

Plaintiff’s response addresses the first, second, and fourth factors.




        6
            Doc. 68 at 24 (citing Grissom v. Roberts, 902 F.3d 1162, 1169 (10th Cir. 2018)).




                                                          3
       Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 4 of 7




       First, the Court determined Plaintiff’s two placements into segregation served a

legitimate penological interest: safety. Plaintiff’s first placement into segregation occurred after

he stabbed another inmate with a homemade metal knife in 2010. Plaintiff’s second placement

in segregation occurred in 2014 after he provided either synthetic cannabis or K2 to another

inmate while in the shower area. Plaintiff argues that he was falsely labelled a “snitch” and a

“drug dealer,” and that those labels did not serve a legitimate penological interest. But this

argument does not undermine the Court’s conclusion that Plaintiff was placed into segregation

based on a legitimate penological interest in preserving safety.

       Second, Plaintiff asserts that his placement was extreme because it resulted in his eyes

becoming increasingly sensitive to light. But Plaintiff’s light sensitivity is not the sort of

consequence that qualifies segregation as extreme. Throughout his time in segregation, Plaintiff

had access to the basic essential of life, though his access to certain amenities or privileges—

such as light exposure—may have differed from inmates in the general population. Neither

EDCF nor LCF has a constitutional duty to expose inmates in segregation to particular light; nor

does an inmate have a right to access specific lighting conditions. Plaintiff’s resulting light

sensitivity does not render his placement in segregation extreme.

       As to the fourth factor, the Court found that Plaintiff’s segregation was not indeterminate

because it was reviewed on a regular basis and he was informed of the reasons for his continued

placement in segregation. In his response, Plaintiff contends that his segregation placement was

indeterminate because he did not know if or when he would be released. But the law does not

mandate an inmate be told when he will be released from segregation. It is sufficient if an

inmate’s placement is reviewed regularly.7 Plaintiff does not contest that his placement in


       7
           See, e.g., Grissom v. Werholtz, 524 F. App’x 467, 474 (10th Cir. 2013).




                                                         4
      Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 5 of 7




segregation was reviewed, instead arguing that the review process itself was a sham. Plaintiff

does not provide any factual support for his conclusion that the review process was meaningless;

and, such a claim is belied by the Martinez report, which indicates Plaintiff was reviewed

periodically, was able to participate in the review process, and was informed of the review

board’s decision and reasons therefor.8

       In sum, nothing in Plaintiff’s response changes the Court’s prior determination that the

KDOC Defendants are entitled to qualified immunity on the § 1983 individual-capacity claims

asserted against them.

       C.         Statute of Limitations

       The Court determined that Plaintiff’s federal claims were time-barred even if Eleventh

Amendment and qualified immunity did not bar the § 1983 claims. The Court’s April 21 Order

details the myriad opportunities Plaintiff had to demonstrate entitlement to statutory or equitable

tolling. Despite these opportunities, Plaintiff has failed to do so. In his untimely response,

Plaintiff argues the violations are ongoing, and that he was not aware of his eye injuries until he

was released from segregation.

       Where a plaintiff alleges a continuous series of unlawful acts, the statute of limitations

may be extended.9 This doctrine, often called the continuous violation doctrine, “is triggered by

continuing unlawful acts but not by continued damages from the initial violation.”10 The Tenth

Circuit “ha[s] not yet determined whether this doctrine applies to § 1983 claims.”11 But even if

the continuous violation doctrine did apply to such claims, it would not benefit Plaintiff.



       8
           Doc. 52.
       9
           See Parkhurst v. Lampert, 264 F. App’x 748, 749 (10th Cir. 2008).
       10
            Colby v. Herrick, 849 F.3d 1273, 1280 (10th Cir. 2018).
       11
            Parker v. Bourdon, 900 F. App’x 654, 657 (10th Cir. 2020).




                                                         5
       Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 6 of 7




Plaintiff alleges that he did not become aware of his eye condition until after he was released

from segregation. But Plaintiff’s allegations are based on his placement into segregation in

2010, his denial of admission into BMP, and his placement into segregation in April 2014.

Moreover, the issue of timeliness has been brought to Plaintiff’s attention throughout the

pendency of his lawsuit, and he has still not demonstrated he is entitled to either statutory or

equitable tolling. Plaintiff’s conclusory assertions about when his claims accrued are without

merit, and he has not demonstrated any continuous violation by the KDOC Defendants that

would extend the statute of limitations—assuming the Tenth Circuit would permit such an

extension. Nothing in Plaintiff’s response changes the Court’s determination that, even

assuming the KDOC Defendants were not immune from suit, Plaintiff’s claims would be barred

by the statute of limitations.

        D.         Personal Participation

        The Court’s April 21 Order also explains that Plaintiff failed to allege personal

participation by each individual defendant, entitling them to dismissal.12 In his response,

Plaintiff asserts that he did allege personal participation, but points to no allegations that

persuade the Court to change its ruling. The Amended Complaint contains various conclusory

assertions about the individual Defendants and fails to state with the requisite specificity what

any particular KDOC Defendant did that would give rise to individual liability. Accordingly, the

Court sees no reason to change its conclusion that Plaintiff’s claims are subject to dismissal as

described in the Court’s April 21 Order.

        IT IS SO ORDERED.

        Dated: May 12, 2020


        12
             Doc. 68 at 26.




                                                   6
Case 5:17-cv-03205-JAR-KGG Document 71 Filed 05/12/20 Page 7 of 7




                                    S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                7
